                   IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

      HIP, INC.,

                            Plaintiff,

                v.                                 Civil Action No. 18-802-CFC

      HORMEL FOODS
      CORPORATION, HORMEL
      FOODS CORPORATE
      SERVICES, LLC, OSCEOLA
      FOOD LLC, ROCHELLE
      FOODS, LLC, and DOLD
      FOODS,LLC,

                            Defendants.:


                           MEMORANDUM ORDER

      Plaintiff lilP, Inc. filed this patent case against Defendants Hormel Foods

Corporation, Hormel Foods Corporate Services, LLC, Osceola Food LLC,

Rochelle Foods, LLC, and Dold Foods, LLC. In Count I of its amended complaint,

lilP alleges pursuant to 35 U.S.C. § 256 a claim for correction of inventorship and

ownership of U.S. Patent No. 9,980,498 (the "#498 patent"), asserting that HIP's •

president, David Howard, is the sole inventor of the #498 patent and that, because

Howard assigned all his rights to HIP, HIP is the sole owner of the patent. D.I. 21

at ,r,r 138-148. In Count V, HIP alleges in the alternative a claim for correction of

co-inventorship and co-ownership, asserting that David Howard is a co-inventor
and HIP a co-owner of the #498 patent. D.I. 21 at ,r,r 192-193. In Counts II, III,

and IV, HIP alleges that Defendants infringe the #498 patent. D.I. 21 at ,r,r 149-

191. HIP seeks among other things in its amended complaint: "a judgment and an

award of all damages sustained ... as the result of Defendants' misconduct,

including but not limited to their acts of infringement and/or inducing

infringement[.]" Id. at 44.

       Defendants have moved to dismiss Counts II, III, and IV for lack of subject

matter jurisdiction under Federal Rule of Civil Procedure 12(b)( 1) "due to HIP' s

lack of standing because [] Hormel Foods Corporation, not HIP, owns the [#]498

patent." D .I. 24 at 1.

       "The party invoking federal jurisdiction bears the burden of establishing

the[] elements [of standing]." Lujan v. Deft. of Wildlife, 504 U.S. 555, 561 (1992).

"[T]o assert standing for patent infringement, the plaintiff must demonstrate that it

held enforceable title to the patent at the inception of the lawsuit." Paradise

Creations, Inc. v. UV Sales, Inc., 315 F.3d 1304, 1309 (Fed. Cir. 2003) (emphasis

in original). "The general rule is that one seeking to recover money damages for

infringement of a United States patent (an action 'at law') must have held legal

title to the patent ...." Arachnid, Inc. v. Merit Indus., Inc., 939 F.2d 1574, 1579

(Fed. Cir. 1991) (emphasis in original).




                                           2
      It is undisputed here that HIP has never held legal title to tJ}e #498 patent.

HIP argues, however, that this Court has jurisdiction over HIP' s infringement

allegations based on "HIP's assertion of current equitable ownership." D.I. 27 at 2.

      In support of its position, HIP argues that that the Federal Circuit

"explain[ed]" in Arachnid "that 'a federal district court has jurisdiction to

determine "a claim for infringement," asserted by an adjudged equitable title

holder."' Id. at 4 (quoting Arachnid, 939 F.2d at 1580). HIP's selective and

incomplete quoting from the Arachnid decision, however, is misleading. The

sentence from Arachnid reads in its entirety: "In other words, a federal district

court has jurisdiction to determine a 'claim for infringement,' asserted by an

adjudged equitable title holder, as a prerequisite to awarding equitable relief for

that infringement." 939 F .2d at 1580 (emphasis in original). Indeed, in Arachnid,

the Federal Circuit made clear that the "equitable basis of district court jurisdiction

[is] of no help" to a plaintiff who has "sought money damages, a remedy at law,

not equity." Id. (emphasis in original). Notably, HIP also failed to cite in its

answering brief the Federal Circuit's decision in Morrow v. Microsoft Corp., 499

F.3d 1332 (Fed. Cir. 2007). If there were any doubt about Arachnid's holding,

Morrow resolved it. The Court stated explicitly in Morrow that it had previously

held in Arachnid that "equitable title to the patent is insufficient to confer standing

to sue for legal relief from infringement." Id. at 1343. Because HIP seeks money



                                           3
damages for infringement, equitable title is insufficient to provide it standing to

allege Counts II, III, and IV. 1

       Contrary to HIP's assertions, Federal Rule of Civil Procedure 18(b), which

permits a plaintiff to assert a claim that is contingent on another claim, cannot cure

HIP' s standing defect. The requirement that a plaintiff possess legal title of a

patent to bring an infringement action for money damages is a constitutional

standing rule, see Morrow, 499 F.3d at 1339 ("Constitutional injury in fact occurs

when a party performs at least one prohibited action with respect to the patented

invention that violates the[] exclusionary rights [of the party holding legal title to

the patent]." (emphasis added)), and is therefore jurisdictional. As the Federal

Rules of Civil Procedure "do not extend or limit the jurisdiction of the district

courts," FED. R. CIV. P. 82, Rule 18(b) cannot provide HIP with the necessary

standing to bring claims for money damages for infringement of the #498 patent.



1
  I note also that HIP has not "been adjudged the equitable title holder" of the #498
patent. Arachnid, 939 F.2d at 1580 (emphasis added); see also Gabriel Techs.
Corp. v. Qualcomm Inc., 2009 WL 3326631, at *10 (S.D. Cal. Sept. 3, 2009)
("Plaintiffs' assertion that the claim for equitable infringement can be litigated
contemporaneously with the causes of action for correction of inventorship and
declaration of ownership is without merit. This Court must assess whether it has
subject matter jurisdiction presently; the Court cannot allow Plaintiffs'
infringement claim to proceed on the mere possibility of having jurisdiction in the
future."); Proctor & Gamble Co. v. Paragon Trade Brands, Inc., 917 F. Supp. 305,
309 (D. Del. 1995) ("Although under some circumstances a party will be
considered the equitable title holder of a patent, [the plaintiff] has not been
adjudged to be an equitable title holder." (emphasis added)).

                                           4
      For the above-stated reasons, I will dismiss Counts II, III, and IV under Rule

12(b)(l) for lack of subject matter jurisdiction. See Ballentine v. United States,

486 F.3d 806,810 (3d Cir. 2007) ("A motion to dismiss for want of standing is[]

properly brought pursuant to Rule 12(b)( 1), because standing is a jurisdictional

matter.").

      WHEREFORE, on this Twenty-eighth day of March in 2019, IT IS

HEREBY ORDERED that:

       1. "Defendants' Renewed Motion to Dismiss Counts II-IV of the First

Amended Complaint" (D.I. 24) is GRANTED.

      2. Counts II, Ill, and IV of the First Amended Complaint {D.I. 21) are

DISMISSED.

      3. Defendants Hormel Foods Corporate Services, LLC, Osceola Food LLC,

Rochelle Foods, LLC, and Dold Foods, LLC are DISMISSED. This action shall

be re-captioned accordingly for future filings.

      IT IS SO ORDERED.



                                    l:l, ::;t. a_
                                               ______
                                     OLL~TED~




                                          5
